DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.
 
2. 	Claims 1 and 3-19 are pending in the application. 

Claim Analysis
3.	Summary of Claim 1:
A composition comprising: 

(i) at least one material having odor strength or olfactive character selected from the group consisting of a natural oil, a bio-based material, a synthetic material, a flavor material, and a fragrance material; and 

(ii) at least one fenchol, wherein the at least one fenchol is selected from the group consisting of an alkylated fenchol, an isomeric, diastereomeric or enantiomeric alkylated fenchol, or mixtures thereof; 

and wherein the at least one fenchol is present in an amount effective to enhance odor strength or olfactive character of the at least one material.

 






Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3-14, 18-19 are rejected under 35 U.S.C. 103 as obvious over by The Good Scents Company (“2-ethyl fenchol” website retrieved from The Wayback Machine Archives, 2006) in view of Coulston et al. (US PG Pub 2019/0046426 A1).
	Regarding claims 1, 10, 18 and 19, The Good Scents Company teaches ethyl fenchol thereby reading on the at least one fenchol, wherein the at least one fenchol is an alkylated fenchol, wherein the 2-ethyl fenchol is recommended in an amount of 1% in a fragrance composition, wherein the 2-ethyl fenchol is blended with quinolones and alcohol thereby reading on the at least one material having odor strength or olfactive character.
The Good Scents Company are silent on the quinoline and alcohol being a natural oil, bio-based material, a synthetic material, a flavor material or a fragrance material. The Good Scents Company are further silent on the amount of fenchol required to enhance odor strength or olfactive character of the at least one material.
Coulston et al. teach pro-fragrance compositions comprising fragrance molecules, wherein examples of suitable fragrance molecules include alcohols [0079] and quinoline (isobutyl quinoline, methyl-propyl quinoline, isopropyl quinoline ([0085], col. 12 towards the end of the paragraph). Coulston et al. teach the fragrance molecules are synthetic or may be derived from naturally occurring plant or animal sources [0064]. As such, the alcohol and quinoline of The Good Scents Company are considered to be natural oil, bio-based material, a synthetic material, a flavor material or a fragrance material as demonstrated by Coulston et al. Furthermore, Coulston et al. teach 2-ethyl-fenchol is also a fragrance molecule [0079]. Coulston et al. teach that if more than one fragrance molecule is to be used in the pro-fragrance composition, then the fragrance molecules can be present in any proportion. The concentration of each of the fragrance molecules used will depend on the desired odor profile of the resulting pro-fragrance composition. For example, the pro-fragrance composition may be designed to produce a nice smell, or a particular odor impression that the perfume wishes to achieve [0098].  Coulston et al. teach the motivation of using these fragrance molecules in any proportion due to their ability to produce a nice smell or a particular odor impression. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the 2-ethyl-fenchol in an amount to enhance the odor strength or olfactive character of the quinoline or alcohol, thereby arriving at the claimed invention. 
Regarding claim 3, the quinolones and alcohol read on a fragrance material.
	Regarding claims 4-6, the 2-ethyl fenchol of The Good Scents Company reads on the formula (I) wherein R is an alkyl group having 2 carbons, wherein R is ethyl.
	Regarding claims 7-9, The Good Scents Company teaches 1.000 ppm in a flavor concentrate thereby reading on the claimed range. 
	Regarding claims 11-12, 14, The Good Scents Company teaches the 2-ethyl fenchol and the quinolones for use in a perfume.

	Regarding claim 13, The Good Scents Company teaches the consumer product of claim 11 as set forth above and incorporated herein by reference.
The Good Scents Company are silent regarding the consumer products required by the instant claim 13. 
Coulston et al. teach pro-fragrance compositions comprising fragrance molecules, wherein examples of suitable fragrance molecules include 2-ethyl fenchol [0079]. Coulston et al. teach the compositions for use in a consumer product such as an air freshener, among others [0133]. Coulston et al. offer the motivation of using these compositions in consumer products due to their ability to be adjusted depending on fragrance performance attributes [0012]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the composition of The Good Scents Company in an air freshener as taught by Coulston et al., thereby arriving at the claimed invention. 

6.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over The Good Scents Company (“2-ethyl fenchol” website retrieved from The Wayback Machine Archives, 2006) in view of Coulston et al. (US PG Pub 2019/0046426 A1) as set forth above, and further in view of Alexander (US PG Pub 2013/0071544 A1) as listed on the IDS dated 2/17/2021.
	Regarding claims 15-17, The Good Scents Company in view of Coulston et al. teaches the consumer product of claim 11 as set forth above and incorporated herein by reference.
The Good Scents Company in view of Coulston et al. are silent regarding the consumer products required by the instant claims 15-17. 
Alexander teaches food products and seasoning compositions (Title) wherein 2-ethyl fenchol is used as a flavoring agent (Table 1, col. 4) in a food or beverage product [0078] wherein the food and beverage products read on the consumer products as required by the instant claims 15-17. Alexander offers the motivation of using the 2-ethyl fenchol in a food product due to its ability to be used as a flavoring agent ([0002], [0032]). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the composition of The Good Scents Company in view of Coulston et al. in a food or beverage product as disclosed by Alexander, thereby arriving at the claimed invention.
	
Response to Arguments
7.	Applicant’s arguments, see p. 1-10, filed 4/26/2022, with respect to the rejections of claims 1, 3-9, 12 and 14 under 102 and the rejections of claims 10 and 18-20 under 102/103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 over The Good Scents Company in view of Coulston et al. as set forth above. 
Regarding the 103 rejection over The Good Scents Company in view of Coulston, Applicant’s arguments have been fully considered but are not found to be persuasive. Applicant states that “The combination of The Good Scents Company website and Coulston et al. cited by the Examiner does not disclose that an alkylated fenchol, an isomeric, diastereomeric or enantiomeric alkylated fenchol, or mixtures thereof enhances odor strength or olfactive character of a natural oil, a bio-based material, a synthetic material, a flavor material, or a fragrance material, as claimed by Applicant. It is submitted that such enhancement of odor strength or olfactive character is surprising and unexpected to one having ordinary skill in the art.” In response, attention is drawn to the disclosure as set forth above, wherein the Good Scents Company website teach the 2-ethyl fenchol (an alkylated fenchol) together with alcohol and quinolones (fragrance materials). Furthermore, Coulston et al. offer the motivation of using fragrance ingredients such as 2-ethyl fenchol in any proportion in order to enhance the odor strength or olfactive character of a fragrance material, thereby arriving at the claimed invention. As such, the inclusion of an alkylated fenchol to enhance odor strength or olfactive character with a fragrance material is not found to be surprising or unexpected. It is for these reasons that Applicant’s arguments are not found to be persuasive. 

Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763